Citation Nr: 0126418	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1956 to August 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that (1) denied an 
increased evaluation for the veteran's hearing loss of the 
right ear (rated zero percent under Diagnostic Code 6100), 
and (2) denied service connection for the veteran's hearing 
loss of the left ear.  The veteran submitted a notice of 
disagreement in April 1995, and the RO issued a statement of 
the case in May 1995.  The veteran submitted a substantive 
appeal in June 1995.

In January 1997 and in August 1997, the Board remanded the 
case to the RO for further development and for examination of 
the veteran.

In April 2001, the RO granted service connection for the 
veteran's hearing loss of the left ear, and assigned a zero 
percent evaluation under Diagnostic Code 6100, effective from 
the original date of claim in January 1994.  The veteran has 
continued his appeal for a compensable evaluation for right 
ear hearing loss and has perfected an appeal of the 
evaluation provided for his left ear hearing loss.

In correspondence received in August 2001, the veteran also 
raised the issue of additional compensation for tinnitus for 
the first time.  As that issue has not been fully developed 
for appellate review, it is referred to the RO for such 
further development as may be necessary.


FINDINGS OF FACT

1.  The newer version of the regulations for rating impaired 
hearing is more advantageous to the veteran than the old 
version.

2.  Examiners have been unable to obtain reliable and valid 
puretone thresholds for the veteran because of inconsistent 
test results.

3.  His speech reception thresholds have been interpreted as 
showing mild hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met at any time since the effective date 
of the grant of service connection.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Tables VI, VIa, 
and VII, Code 6100 (1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Service medical records indicate that the veteran's hearing 
was 15/15, bilaterally, for whispered voice and 20/15, 
bilaterally, for spoken voice at the time of the veteran's 
enlistment examination in June 1956. 

Service medical records reveal that the veteran sustained a 
traumatic perforation injury of his right ear in January 
1957, followed by draining.

Service medical records at the time of the veteran's 
separation examination in July 1958 indicate that the 
veteran's hearing was 15/15, bilaterally, for whispered 
voice.

The veteran underwent a VA audiological evaluation in July 
1981.  The evaluation revealed hearing loss in both ears 
within the definition of 38 C.F.R. § 3.385 (2001).

A September 1981 RO rating decision granted service 
connection for defective hearing of the right ear, and 
assigned a zero percent evaluation under Diagnostic Code 
6297, effective from April 1981.

The reports of audiometric testing in November 1982, November 
1986, February 1988, and October 1989 showed hearing loss as 
defined by VA.  In October 1989 the examiner commented that 
the puretone thresholds were still not consistent with the 
speech reception thresholds and were not adequate for 
adjudication purposes.

On VA audiology evaluation in September 1993, the examiner 
noted inconsistent results and patient fatigue.  The 
audiometric testing results were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

70
50
60
60
LEFT

35
65
75
80

Speech recognition levels were not certified.  The "best 
results" were interpreted as showing moderate to profound 
hearing loss in both ears.  

The veteran underwent a VA examination in February 1994.  
Audiometric testing was conducted, and the examiner noted 
that the veteran's responses to pure tone and speech stimuli 
were very inconsistent; it was impossible to derive accurate 
hearing levels from the veteran's responses.  The examiner 
recommended that the veteran be rescheduled for testing at a 
later date.  Pure tone thresholds, in decibels, were reported 
as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

90
85
90
90
LEFT

80
100
105
105

Speech recognition was not certified.  The veteran's response 
to questions was described as inconsistent, and as giving the 
impression of someone with mild hearing loss.  It was noted 
that the veteran appeared unable to cooperate with the 
examiners.

The veteran underwent a VA hearing evaluation in February 
1998.  Air conduction testing again revealed inconsistent 
results, and interest consistency was noted to be poor.  The 
audiologic evaluation was interpreted as showing moderate to 
profound hearing loss.  Speech reception thresholds were 
interpreted as showing mild hearing loss through the range of 
speech.

The veteran underwent a VA examination in June 1998.  He 
reported having ear drainage, perhaps two or three times per 
year.  The veteran also reported being issued four sets of 
hearing aides during the past seven to eight years, and 
having lost them.  He claimed difficulty with ringing in this 
ears.

Examination revealed external ear canals and drums entirely 
within normal limits.  There was an oblique scar on the left 
drum, running from the umbo forward, which was well-healed.  
No debris was found in either canal; both drums were intact. 
The examiner noted that audiologic testing revealed a 
primarily sensorineural hearing loss bilaterally, more marked 
on the left than on the right; speech discrimination score 
was much lower on the left than on the right.

The examiner also noted that pure tone thresholds were 
inconsistent with the speech thresholds, and that an accurate 
reflection of the veteran's functioning was the speech 
reception threshold scores in combination with his word 
recognition scores.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
30
60
80
LEFT

35
60
60
75

Speech recognition ability was reported as 92 percent in the 
right ear and 76 percentage in the left ear.  

An April 2001 RO rating decision granted service connection 
for left ear hearing loss, and assigned a zero percent 
evaluation under Diagnostic Code 6100, effective from January 
1994.

Statements of the veteran in the claims folder are to the 
effect that he had no hearing loss prior to military service; 
that he incurred a hearing loss as a result of military 
service; and that he is entitled to compensation for his 
service-connected hearing loss.

There are no complaints of any worsening of the veteran's 
bilateral hearing loss since his last examination in June 
1998.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the statement of the case.  The 
statements of the case contained the criteria for a higher 
evaluation under the old and new rating criteria for rating 
hearing loss.  The Board's several remands should also have 
informed him of the evidence needed to substantiate his 
claim. 

The Board and the RO have attempted to afford the veteran an 
examination that contains all of the findings necessary to 
evaluate his disability.  The veteran has repeatedly proven 
unable or unwilling to cooperate with these efforts.  Efforts 
to measure puretone thresholds have been consistently 
thwarted by inconsistent results.  The veteran has a 
responsibility to cooperate to the maximum extent possible 
with reasonable requests by VA, such as to submit to a VA 
examination.  See Holland (Lee) v. Brown, 6 Vet. App. 443, 
448-49 (1994) (finding veteran's reasons for his refusal to 
submit to VA examination inadequate and cautioning that the 
"'duty to assist is not always a one-way street'" (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991))).  

VA has attempted to afford the veteran an adequate 
examination on numerous occasions since the 1980s, but the 
veteran has failed to cooperate with these efforts, 
therefore, additional efforts at affording him an examination 
are not warranted.

The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C. § 5103A (West Supp. 2001).  In view of VA's 
compliance with the requirements of the VCAA, the veteran is 
not prejudiced by the Board's initial consideration of his 
claim under the statute.  

The Board also notes that the RO had the opportunity to 
consider the veteran's claim in light of the VCAA (although 
it did not explicitly do so), and that the veteran's 
representative had an opportunity to present argument at the 
RO and to the Board subsequent to the enactment of the Act.  
With regard to the implementing regulations, these were not 
meant to afford any rights other than those already provided 
in the VCAA.  Therefore, the Board's initial consideration of 
the claim under the new regulations is also not prejudicial.


C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 4.85, 
487, Codes 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The regulations for evaluation of hearing impairment were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (May 
11, 1999).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The pertinent regulations were not intended to make any 
substantive changes, but to add certain provisions that were 
already the practice of VA.  64 Fed. Reg. 25202 (1999) 
(codified at 38 C.F.R. § 4.85).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflects the extent of hearing impairment.  

Based upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone threshold at each of the four frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz is 55 decibels or greater.  The 
second was where the puretone threshold is 30 decibels or 
less at 1,000 hertz, and is 70 decibels or more at 2,000 
hertz.  64 Fed. Reg. 25209 (1999) (codified at 38 C.F.R. § 
4.86).  

In this case, the record does reveal puretone thresholds 
meeting one of those criteria in February 1994, although 
testing results were noted as inaccurate.  More recently, in 
June 1998, a VA physician noted that the veteran's pure tone 
thresholds were inconsistent with the speech thresholds and 
should not be used to evaluate the veteran's hearing loss.  
Since the puretone thresholds are not reliable, they cannot 
be used as the basis for evaluating his disability.

An examiner has recommended that the veteran be evaluated on 
the basis of speech reception thresholds and discrimination 
scores.  These have been interpreted as showing only mild 
hearing loss in each ear.

On audiologic testing in February 1994,  the puretone 
threshold at each of the four frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz was 55 decibels or greater.  However, 
these findings were found to be unreliable, and therefore 
cannot provide a basis to evaluate the veteran's hearing loss 
under the provisions of 38 C.F.R. § 4.86, which provide:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b)  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.
  
38 C.F.R. § 4.86 (2001).

In addition, 38 C.F.R. § 4.85(c) provides that Table VIa, 
which evaluates defective hearing based only on puretone 
threshold averages, is to be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  The situation in this case is 
reversed from that envisioned in the regulation.  Here, the 
overall evidence reflects inconsistent and unreliable 
puretone thresholds but reliable speech reception thresholds, 
thus this regulation does not provide a basis for evaluating 
the veteran's disability.  38 C.F.R. § 4.85(c).

There is no evidence in the record that the veteran's 
bilateral hearing loss presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(1).

The Board must now consider whether a "staged" rating is 
indicated.  As shown above, not only are testing results from 
the February 1994 VA examination inconsistent with speech 
discrimination scores, they are also inaccurate and 
inappropriate to utilize for rating purposes.  The testing 
results from the September 1993 VA examination were also 
shown to be inconsistent with speech discrimination scores, 
and therefore unusable.  In short there is no reliable 
evidence during the period since the effective date of 
service connection that would support a compensable 
evaluation for the service connected hearing loss.


ORDER

A higher (compensable) rating for bilateral hearing loss is 
denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

